Exhibit 10.3

 

AMENDMENT NO. 3
TO
RELMADA THERAPEUTICS, INC. 2014 STOCK OPTION AND
EQUITY INCENTIVE PLAN, AS AMENDED

 

Pursuant to Section 9(a) of the 2014 Stock Option and Equity Incentive Plan, as
amended (the “Plan”) of Relmada Therapeutics, Inc. (the “Company”), the Board of
Directors of the Company has duly adopted a resolution, conditioned upon
approval by the stockholders of the Company, approving this Amendment No. 3 to
the Plan to increase the total number of shares of common stock, par value $.001
per share, of the Company (the “Common Stock”) reserved and available for
issuance under the Plan as follows:

 

1.        Section 4(a)(i) of the Plan is hereby amended to read in its entirety
as follows:

 

“CALCULATION OF NUMBER OF SHARES AVAILABLE. Subject to the provisions of Section
14 of the Plan, the maximum aggregate number of Shares that may be sold under
the Plan is 6,611,768 Shares of Common Stock, and the maximum aggregate number
of Shares available for issuance as Incentive Stock Options is the same. The
Shares may be authorized, but unissued, or reacquired Common Stock. If an award
should expire or become unexercisable for any reason without having been
exercised in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares that were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan. In addition,
any Shares of Common Stock which are retained by the Company upon exercise of an
award in order to satisfy the exercise or purchase price for such award or any
withholding taxes due with respect to such exercise or purchase shall be treated
as not issued and shall continue to be available under the Plan. Shares issued
under the Plan and later repurchased by the Company pursuant to any repurchase
right which the Company may have shall not be available for future grant under
the Plan.

 

2.        All other terms and provisions of the Plan shall remain unchanged and
in full force and effect as written.

 

3.        A majority in voting interest of the stockholders present in person or
by proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 3 was considered, has duly approved this Amendment No. 3 to the
Plan.

 

IN WITNESS WHEREOF, this Amendment No. 3 to the Plan is made effective this 12th
day of May, 2018.

 

  RELMADA THERAPEUTICS, INC.       By:  /s/ Sergio Traversa   Name: Sergio
Traversa   Title: Chief Executive Officer